Case 1:16-cv-05703-RJD-RLM Document 185 Filed 04/16/19 Page 1 of 2 PageID #: 2768



  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
  ----------------------------------------------------------------------- x

  LERIN PIERCE,
                                                                              NOTICE OF MOTION
                                                               Plaintiff,
                                                                              16 CV 5703 (RJD)
                                -against-

  P.O. BELARDO,

                                                            Defendant.

  ----------------------------------------------------------------------- x


                   PLEASE TAKE NOTICE that upon the accompanying Memorandum of Law in

  Support of Defendants’ Motions In Limine; and all prior pleadings and proceedings had herein,

  Defendant Sonia Belardo will move this Court, before the Honorable Richard J. Dearie, United

  States District Judge, at the United States Courthouse for the Eastern District of New York,

  located at 225 Cadman Plaza East, Brooklyn, New York, on April 16, 2019, or such other date

  and time as me be determined by the Court, for an order granting defendant’s motions in limine:

  and for such other and further relief as the Court deems just and proper.
Case 1:16-cv-05703-RJD-RLM Document 185 Filed 04/16/19 Page 2 of 2 PageID #: 2769



                 PLEASE TAKE FURTHER NOTICE that opposition papers, if any, shall be

  served and filed on or before April 16, 2019.

  Dated: New York, New York
         April 8, 2019

                                                  ZACHARY W. CARTER
                                                  Corporation Counsel of the
                                                    City of New York
                                                  Attorney for Defendant Belardo
                                                  100 Church Street
                                                  New York, New York 10007
                                                  (212) 356-2398


                                                  By:                  /s
                                                         Valerie E. Smith
  TO:    All Counsel (by ECF)




                                                   -2-
